PÉLHAM, P. J.
The question presented on this appeal is whether a defendant convicted in the recorder’s court of the municipality of the city of Birmingham for violating a municipal ordinance who takes an appeal to the criminal court of Jefferson county, and perfects his appeal by making a bond, and then makes default and fails to appear in the criminal court, can, after his bond has been forfeited, be arrested on a writ of arrest issued *621out of the said criminal court to which the appeal was taken.
The facts presented by the petition in the habeas corpus proceedings before us on the record in this case show that, the appellant was convicted in the recorder’s court of the city of Birmingham for the violation of an ordinance of that municipality, and that' from this judgment of conviction he took an appeal, as provided by statute, to the criminal court of Jefferson county and gave bond for his appearance in that court. In the due course of regular proceedings, the case came on for trial in the criminal court, where it had been taken by the appeal of the petitioner, the defendant in the recorder’s court, and appellant here. The appellant did not appear in the criminal court, hut made default, whereupon a forfeiture was entered against him and his bondsmen on the appeal bond, and a writ of arrest was issued out of the criminal court for the appellant.
A proper analysis and consideration of what we said in the recent case of State ex rel. City of Birmingham v. W. E. Fort, Judge, etc., 67 South. 734, applicable to the question presented by the record in this case, practically disposes of it adversely to the contention of the appellant.
Section 1218 of the Code of 1907 provides for the tribunal to which the case has been appealed from the recorder’s court entering forfeiture against the defendant and bondsmen on the appeal bond, as is authorized and provided by law to be done in criminal cases. It is authorized and provided by law in proceedings of that nature in criminal cases that after any forfeiture is taken, another writ of arrest may be issued. — Code 1907, § 6287.
Sections 1451, 6744, and 6728 of the Code of 1907, when considered in the order in which we have cited *622them, would also be sufficient authority for the issuance of such a writ.
The judgment appealed from refusing the petition of the appellant is affirmed.
Affirmed.